Citation Nr: 1142740	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954. 

Service connection for a low back disability was originally denied by the Department of Veterans Affairs (VA) Regional Office (RO) in a May 1992 rating decision.  The Veteran was informed of this determination and of his right to 
appeal by a letter dated the following month.  A timely appeal was not received.  Following the Veteran's attempt to reopen the claim, the RO again denied service connection for a low back disability in February 2001.  In an April 2003 decision, the Board of Veterans' Appeals (Board) found that the evidence submitted by the Veteran was new and material, and remanded the claim for additional development of the record.  By decision dated August 2005, the Board denied service connection for a low back disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated January 2007, granted a Joint Motion for Remand.  In June 2007, the Board again remanded the claim to ensure due process and to obtain additional evidence, after which it again denied the claim in October 2009.  The Court has since set aside the October 2009 Board decision by way of its June 2011 Memorandum Decision.  The matter is again before the Board for the development required by the Court. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional action is required concerning the Veteran's claim for service connection for a low back disability.

The lengthy development of the Veteran's claim has largely centered around seeking evidence of the in-service incident described by the Veteran.  In particular, he has consistently reported that while stationed in Korea, he injured his back jumping off of and then back on a truck.  He has reported being seen in sick call for his back, and he submitted a copy of his January 1954 physical profile due to low back pain.  Unfortunately, the Veteran's service treatment and personnel records were seemingly destroyed by fire at the National Personnel Records Center (NPRC).  In 2007, the Board remanded the matter to, among other things, inform the Veteran that his service records had been destroyed and advise him of alternative sources for information.  He was also to be asked for information as to all units he was assigned to, the dates he went to sick call, and the dates he was hospitalized, after which the RO/AMC was to contact the appropriate source for unit sick and morning reports.  If no information could be obtained, the RO/AMC was to provide notice as is required under VA regulation.  

Since the remand, the Veteran was contacted for information and did provide his unit information by way of a July 2007 statement.  In April 2008, a letter was mailed to the National Archives Records Administration (NARA) in Washington, DC, in an effort to seek the Veteran's service treatment and personnel files.  In March 2009, the NARA notified VA that the request was forwarded to its facility in College Park, Maryland.  And, in March 2009, the College Park facility wrote to the AMC indicating that sick and morning reports were not among the operational unit records in the NARA's custody.  The letter suggested that the AMC contact the NPRC and request "Surgeon General Tapes."  As was noted in the June 2011 CAVC Memorandum Decision, there is no evidence in the claims folder that the AMC further pursued the Veteran's service records after the March 2009 NARA letter.  Also, there is no evidence that the Veteran was ever notified of the inability to obtain records, as was required in the 2007 Board remand and is required by 38 C.F.R. § 3.159(e) (2011).  Thus, the 2007 Board remand orders were not substantially complied with.  The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed above, the case must be returned to the AMC/RO.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated have recently treated him for his claimed back disorder.  After securing any necessary release, the RO/AMC should request any relevant records identified by the Veteran.  In addition, request relevant VA treatment records dating since July 2009 from the Albany and Syracuse VA Medical Centers.

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department office, and request a search for all unit sick and morning reports, including Surgeon General Office records, during the Veteran's period of service.  If more details are required to conduct such a search, ask the Veteran to provide the necessary information.  The results of such request should be documented in the claims file

3.  With respect to service treatment records, service personnel records, and relevant VA treatment records dating prior to 1986, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile. Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file. 
4.  For any federal records that cannot be obtained, provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence. 

5.  Thereafter, review the Veteran's claim for service connection for a low back disorder.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



